          Case 20-22521-CMB                    Doc 1              Filed 08/28/20 Entered 08/28/20 15:39:17                          Desc Main
                                                                 Document      Page 1 of 51
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:
 Western District of Pennsylvania

 Case number (If known):                                         Chapter you are filing under:
                                                                 Ef   Chapter 7
                                                                 U    Chapter 11
                                                                 U    Chapter 12
                                                                 U    Chapter 13                                                Li Check if this is an
                                                                                                                                   amended filing


Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
same person must be Debtor I in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:    Identify Yourself

                                    About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
   Your full name
   Write the name that is on your
                                    Barbara Toner
   government-issued picture
                                    First name                                                     First name
   identification (for example,
   your driver's license or
   passport).                       Middle name                                                    Middle name

   Bring your picture
   identification to your meeting   Last name                                                      Last name
   with the trustee.
                                    Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, Ill)




   All other names you
   have used in the last 8          First name                                                     First name
   years
   Include your married or          Middle name                                                    Middle name
   maiden names.
                                    Last name                                                      Last name



                                    First name                                                     First name


                                    Middle name                                                    Middle name


                                    Last name                                                      Last name




 • Only the last 4 digits of
   your Social Security             xxx — xx — 3                        6      5    5
   number or federal                OR                                                            OR
   Individual Taxpayer
   Identification number            9    X - xx -
   (ITIN)

Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
           Case 20-22521-CMB                             Doc 1                     Filed 08/28/20 Entered 08/28/20 15:39:17                                                                                                                         Desc Main
                                                                                  Document      Page 2 of 51
Debtor I     Barbara Toner                                                                                                                                            Case number (if known)
             First Name   Middle Name                         Last Name




                                    ...... About Debtor....1:...............................
                                                            ..................................................................................................................................................................... Abo ut Debtor....2 (S   p ...... Only in a Joint Case):
                                                                                                                                                                                                                                                     .............ouse                ......................


   Any business names
   and Employer                                I have not used any business names or EINs.                                                                                         Ii I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                                                                                              Business name

    Include trade names and
    doing business as names
                                        Business name                                                                                                                              Business name




                                        EIN                                                                                                                                        EIN



                                        EIN                                                                                                                                        EIN




   Where you live                                                                                                                                                                  If Debtor 2 lives at a different address:



                                        1103 Summit Street
                                        Number                      Street                                                                                                         Number                      Street




                                        White Oak                                                                        PA 15131
                                        City                                                                            State               ZIP Code                               City                                                                             State               ZIP Code

                                        Allegheny
                                        County                                                                                                                                     County


                                        If your mailing address is different from the one                                                                                          If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send                                                                                      yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                                                                                                any notices to this mailing address.




                                        Number                      Street                                                                                                         Number                      Street



                                        P.O. Box                                                                                                                                   P.O. Box



                                        City                                                                            State               ZIP Code                               City                                                                             State               ZIP Code




 • Why you are choosing                 Check one:                                                                                                                                 Check one:
   this district to file for
   bankruptcy                           EJ     Over the last 180 days before filing this petition,                                                                                 Li      Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any                                                                                            I have lived in this district longer than in any
                                               other district.                                                                                                                             other district.

                                        Li I have another reason. Explain.                                                                                                        Ii I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                                                                                                     (See 28 U.S.C. § 1408.)




  Official Form 101                                          Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                                     page 2
            Case 20-22521-CMB                      Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                    Desc Main
                                                                 Document      Page 3 of 51
Debtor 1        Barbara Toner                                                                        Case number (if known)
                First Name   Middle Name             Last Name




Part 2:       Tell the Court About Your Bankruptcy Case


 • The chapter of the                      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                     for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
   under
                                           id Chapter 7
                                           LJ Chapter 11
                                           U Chapter 12
                                           U Chapter 13

      How you will pay the fee              1 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                              submitting your payment on your behalf, your attorney may pay with a credit card or check
                                              with a pre-printed address.

                                           U I need to pay the fee in installments. If you choose this option, sign and attach the
                                              Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                           U I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                              By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                              less than 150% of the official poverty line that applies to your family size and you are unable to
                                              pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                              Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 •    Have you filed for                   id No
      bankruptcy within the
      last 8 years?                        J Yes. District                                    When                      Case number
                                                                                                     MM! DD/YYYY

                                                     District                                 When                      Case number
                                                                                                     MM! DD/YYYY

                                                     District                                 When                      Case number
                                                                                                     MM! DD!YYYY




10.   Are any bankruptcy                      No
      cases pending or being
      filed by a spouse who is             J Yes. Debtor                                                                Relationship to you

      not filing this case with                      District                                 When                     Case number, if known
      you, or by a business                                                                          MM!DD !YYYY
      partner, or by an
      affiliate?
                                                     Debtor                                                             Relationship to you

                                                     District                                 When                      Case number, if known
                                                                                                     MM!DD!YYYY



ii.   Do you rent your                     El No. Goto line l2.
      residence?                           Li Yes. Has your landlord obtained an eviction judgment against you?
                                                     Li No. Go to line 12.
                                                     Li Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                          part of this bankruptcy petition.




     Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
            Case 20-22521-CMB                           Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                Desc Main
                                                                      Document      Page 4 of 51
Debtor I         Barbara Toner                                                                            Case number (if known)
                 First Name       Middle Name             Last Name




Part 3:       Report About Any Businesses You Own as a Sole Proprietor


12.   Are you a sole proprietor                  1 No. Goto Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                        Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                        Number        Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                          City                                                     State           ZIP Code



                                                        Check the appropriate box to describe your business:
                                                        LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        U Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        U Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                        U Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                        U None of the above

13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
      are you a small business
      debtor?
                                                U No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      U No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      ii U.S.C. § 101(51D).                             the Bankruptcy Code.

                                                U Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                        Bankruptcy Code.


Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                         No
      property that poses or is
      alleged to pose a threat                  U Yes. What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                          If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          Where is the property?
                                                                                   Number        Street




                                                                                   City                                                State    ZIP Code


  Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                      page 4
           Case 20-22521-CMB                     Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                                     Desc Main
                                                                Document      Page 5 of 51
Debtor 1      Barbara Toner                                                                            Case number (if known)
             First Name     Middle Name             Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                                                                                                2 (S
                                                                                                                                   ...... pO use Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit                  You must check one:                                                 You must check one:
   counseling.
                                             I received a briefing from an approved credit                    Li I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   The law requires that you                 filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                           certificate of completion.
   counseling before you file for
                                             Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
   bankruptcy. You must
                                             plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you              D I received a briefing from an approved credit                     IiI received a briefing from an approved credit
   cannot do so, you are not                 counseling agency within the 180 days before I                       counseling agency within the 180 days before I
   eligible to file.                         filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                             certificate of completion.                                           certificate of completion.
   If you file anyway, the court
                                             Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                             plan, if any.                                                        plan, if any.
   you paid, and your creditors
   can begin collection activities           I certify that I asked for credit counseling                     Li I certify that I asked for credit counseling
   again.                                    services from an approved agency, but was                            services from an approved agency, but was
                                             unable to obtain those services during the 7                         unable to obtain those services during the 7
                                             days after I made my request, and exigent                            days after I made my request, and exigent
                                             circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                             of the requirement.                                                  of the requirement.
                                             To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                             required you to file this case.                                      required you to file this case.
                                             Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                        You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                    developed, if any. If you do not do so, your case
                                             may be dismissed.                                                    may be dismissed.
                                             Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                             days.                                                                days.

                                             I am not required to receive a briefing about                    Li I am not required to receive a briefing about
                                             credit counseling because of:                                        credit counseling because of:

                                             J Incapacity. I have a mental illness or a mental                    Li Incapacity. I have a mental illness or a mental
                                                              deficiency that makes me                                                 deficiency that makes me
                                                              incapable of realizing or making                                         incapable of realizing or making
                                                              rational decisions about finances.                                       rational decisions about finances.
                                             U Disability.       My physical disability causes me                 Li Disability.       My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the internet, even after I                                    through the internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.
                                             Li Active duty. I am currently on active military                    Li Active duty. I am currently on active military
                                                                 duty in a military combat zone.                                       duty in a military combat zone.
                                             If you believe you are not required to receive a                     If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                             page 5
           Case 20-22521-CMB                    Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                Desc Main
                                                              Document      Page 6 of 51
Debtor I      Barbara Toner                                                                         Case number (if known)
             First Name   Middle Name             Last Name




Part 6:     Answer These Questions for Reporting Purposes

                                        16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8)
16.What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
   you have?
                                             U No. Go to line 16b.
                                                 Yes. Gotoline 17.

                                        16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             U No. Go to line 16c.
                                             U Yes. Gotoline 17.
                                        16c. State the type of debts you owe that are not consumer debts or business debts.



17.Are you filing under
   Chapter 7?                           U No. I am not filing under Chapter 7. Go to line 18.
    Do you estimate that after           I Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                                     No
    administrative expenses
    are paid that funds will be                  U   Yes
    available for distribution
    to unsecured creditors?

18.How many creditors do                01-49                                  13   1,000-51 000                             U 25,001-503 000
   you estimate that you                U 50-99                                13   5,001-101 000                            U 50,001-100 3 000
   owe?                                 U 100-199                              13   10,001-25,000                            U More than 100,000
                                        U 200-999
19.How much do you                      U $0-$50 7 000                         U $i ,000,00i-$10 million                     U $500,000,001-$1 billion
   estimate your assets to              U $501 0014100,000                     U $i0,000,001-$50 million                     U $I,000,000,001-$10 billion
   be worth?                               $1001 001-$500,000                  U $50,000,0014100 million                     U $I0,000,000,001-$50 billion
                                        U $500,00141 million                   U $i00,000,001-$500 million                   U More than $50 billion
20.How much do you                      U $0-$501 000                          U $i ,000,00i-$10 million                     U $500,000,001-$1 billion
   estimate your liabilities            U $so,00i-sioo,000                     U $i0,000,001-$50 million                     U 51,000,000,001410 billion
   to be?                                  $1001 0014500 5 000                 U $50,000,001-$100 million                    U $I0,000,000,001450 billion
                                        U $500,001-s1 million                  U $100,000,001-$500 million                   U More than $50 billion
Part 7:     Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                        under Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                        I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                        with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                        18 U.S.C. §§ 152, 1341, 1519, and 3571.

                                        X ss/Barbara Toner                                               X
                                           Signature of Debtor 1                                             Signature of Debtor 2

                                           Executed on 08/25/2020                                            Executed on
                                                              MM / DD /YYYY                                                  MM I DD /YYYY


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case 20-22521-CMB                      Doc 1         Filed 08/28/20 Entered 08/28/20 15:39:17                                Desc Main
                                                               Document      Page 7 of 51
Debtor I     Barbara Toner                                                                         Case number (if known)
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                        44
                                             55   Jeffrey Joel Jacobs, Esq.                                 Date            08/25/2020
                                           Signature of Attorney for Debtor                                                 MM   I     DD I YYYY




                                           Jeffrey Joel Jacobs
                                           Printed name

                                           Jacobs Law Offices
                                           Firm name

                                           1042 Summit Street
                                           Number Street




                                           McKeesport                                                       PA              15132
                                           City                                                             State           ZIP Code




                                           Contact phone       (412) 374-9558                               Email address   .jacobs.jeffg mail. com



                                           52100                                                            PA
                                           Bar number                                                       State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                         page 7
           Case 20-22521-CMB                    Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                           Desc Main
                                                               Document      Page 8 of 51
Debtor I     Barbara Toner                                                                     Case number (if known)
             First Name   Middle Name             Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        DNo
                                        D Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                             lNo
                                             J Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                             lNo
                                            J Yes. Name of Person
                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.


                                        x                                                          x
                                             Signature of Debtor 1                                       Signature of Debtor 2


                                        Date                                                             Date
                                                              MM I DD   I YYYY                                            MM I   DD I YYYY

                                        Contact phone                                                    Contact phone


                                        Cell phone                                                       Cell phone


                                        Email address                                                    Email address




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                   page 8
            Case 20-22521-CMB                  Doc 1       Filed 08/28/20 Entered 08/28/20 15:39:17                               Desc Main
                                                          Document      Page 9 of 51

 Fill in this information to identify your case:

 Debtor 1          Barbara Toner
                     First Name           Middle Name               Last Name


 Debtor 2
 (Spouse, if filing) First Name           Middle Name               Last Name


 United States Bankruptcy Court for the: Western District of Pennsylvania
                                                                                El
 Case number                                                                                                                               Ii Check if this is an
                     (If known)                                                                                                                     amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                  Your assets ...
                                                                                                                                 ...............................................
                                                                                                                                                                  .................
                                                                                                                                 Value ....              o .f..........
                                                                                                                                                                      wha .....t you own...
 • Schedule A/B: Property (Official Form 1 O6AIB)
                                                                                                                                            $                  93,000.00
    la. Copy line 55, Total real estate, from Schedule A/B


    lb. Copy line 62, Total personal property, from Schedule A/B                                                                            $                      6,574.00

    Ic. Copy line 63, Total of all property on Schedule A/B                                                                                                    99,574.00
                                                                                                                                            $


Part 2:        Summarize Your Liabilities



                                                                                                                                   Your liabilities
                                                                                                                                   Amount you owe
                                                                                                                                   ...............................
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                            $              122,351.00
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form I06EIF)
                                                                                                                                            $                                   0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F
                                                                                                                                                               31,391.36


                                                                                                        Your total liabilities              $              153,742.36


Part 3:        Summarize Your Income and Expenses



4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                            $                      3,229.15
    Copy your combined monthly income from line 12 of Schedule I


5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J                                                                                  $
                                                                                                                                                                   1,606.23




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                     page 1 of 2
               Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                           Desc Main
                                                                Document     Page 10 of 51
   Debtor 1         Barbara Toner                                                                 Case number (if known)
                     First Name   Middle Name       Last Name




   Part 4:          Answer These Questions for Administrative and Statistical Records

    • Are you filing for bankruptcy under Chapters 7, 11, or 13?

        Li No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
              Yes


   7.   What kind of debt do you have?

              Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        Li Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
            this form to the court with your other schedules.



        From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $          1,339.65




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:




         From Part 4 on Schedule ElF, copy the following:


        9a. Domestic support obligations (Copy line 6a.)                                                   $                0.00


        9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                0.00


        9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $
                                                                                                                            0.00


        9d. Student loans. (Copy line 6f.)                                                                 $                0.00


        9e. Obligations arising out of a separation agreement or divorce that you did not report as        $                0.00
            priority claims. (Copy line 6g.)

        9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                  0.00


        9g. Total. Add lines 9a through 9f.                                                                $
                                                                                                                            0.00




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                              page 2 of 2
              Case 20-22521-CMB                         Doc 1      Filed 08/28/20 Entered 08/28/20 15:39:17                                        Desc Main
                                                                  Document     Page 11 of 51
Fill in this information to identify your case and this filing:


Debtor 1          Barbara Toner
                    First Name                  Middle Name               Last Name


Debtor 2
(Spouse, if filing) First Name                  Middle Name               Last Name


United States Bankruptcy Court for the: Western District of Pennsylvania

Case number
                                                                                                                                                         Li Check if this is an
                                                                                                                                                                amended filing

Official Form 106A/13
Schedule A/13m. Property                                                                                                                                                            12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
    Li   No. Go to Part 2.
    16   Yes. Where is the property?
                                                                   What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                   If Single-family home                             the amount of any secured claims on Schedule D:
              1103 Summit Street                                                                                     CreditorsWho
                                                                                                                     ............................. .............. Have Claims Secured by Property...
             Street address, if available, or other description
                                                                   Li Duplex or multi-unit building
                                                                   Li Condominium or cooperative                     Current value of the Current value of the
                                                                   Li Manufactured or mobile home                    entire property?      portion you own?
                                                                   Li Land                                           $                        93.00 $                                  93.00
                                                                   Li Investment property
              White Oak                      PA 15132                                                                Describe the nature of your ownership
             City                            State     ZIP Code
                                                                   Li Timeshare
                                                                                                                     interest (such as fee simple, tenancy by
                                                                   Li Other                                          the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                                                                     Fee Simple
              Allegheny                                            Uff Debtor 1 only
             County                                                Li Debtor 2 only
                                                                   Li Debtor I and Debtor 2 only                     Li Check if this is community property
                                                                                                                           (see instructions)
                                                                   Li At least one of the debtors and another
                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:
    If you own or have more than one, list here:
                                                                  What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                  Li   Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                     Creditors Who Have Claims Secured by Property.
      1.2.
             Street address, if available, or other description
                                                                  Li   Duplex or multi-unit building
                                                                  Li   Condominium or cooperative                    Current value of the Current value of the
                                                                  Li   Manufactured or mobile home                   entire property?      portion you own?
                                                                  Li   Land
                                                                  Li   Investment property
                                                                                                                     Describe the nature of your ownership
             City                            State     ZIP Code
                                                                  Li   Timeshare
                                                                                                                     interest (such as fee simple, tenancy by
                                                                  Li   Other                                         the entireties, or a life estate), if known.
                                                                  Who has an interest in the property? Check one.
                                                                  Li Debtor I only
             County                                               Li Debtor 2 only
                                                                  Li Debtor I and Debtor 2 only                      Li Check if this is community property
                                                                  Li At least one of the debtors and another               (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:


Official Form 106AIB                                               Schedule A/B: Property                                                                                    page 1
           Case 20-22521-CMB                          Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                  Desc Main
Debtor I       Barbara Toner                                        Document     Page 12 of Case
                                                                                            51 number             (if known)
                  First Name     Middle Name            Last Name




                                                                    What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                    D    Single-family home                             An  amount of any secured claims on Schedule D:
    1.3.                                                                                                                 Creditors Who Have Claims Secured by Property.
           Street address, if available, or other description       LJ   Duplex or multi-unit building
                                                                    LJ   Condominium or cooperative                      Current value of the Current value of the
                                                                                                                         entire property?      portion you own?
                                                                    D    Manufactured or mobile home
                                                                    D    Land                                            $                              $

                                                                         Investment property
           City                            State     ZIP Code       J    Timeshare
                                                                                                                         Describe the nature of your ownership
                                                                                                                         interest (such as fee simple, tenancy by
                                                                    Li   Other                                           the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    Li Debtor I only
           County
                                                                    Li Debtor 2 only
                                                                    Li Debtor 1 and Debtor 2 only                        Li Check if this is community property
                                                                                                                               (see instructions)
                                                                    Li At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                 931000.00
                                                                                                                                                        $
   you have attached for Part 1. Write that number here.                                                                                        4




Part 2:      Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   Li No
       Yes

                                        Toyota                      Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. P..
                                                                                                                                                                                ut
   3.1. Make:
                                                                                                                         the amount of any secured claims              .
                                        Avalon                      id Debtor I only                                                                     ............on chedule D:
           Model:                                                                                                        Creditors...Who Have...Claims Secured by Property.
                                        2008                        Li Debtor 2 only
           Year:                                                                                                         Current value of the Current value of the
                                                                    Li Debtor 1 and Debtor 2 only
           Approximate mileage:         97000                                                                            entire property?      portion you own?
                                                                    Li At least one of the debtors and another
           Other information:
                                                                                                                         $
                                                                                                                                      31084.00 $                     31084.00
                                                                    Li Check if this is community property (see
                                                                         instructions)



   If you own or have more than one, describe here:

   3.2. Make:                                                       Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
           Model:                                                   Li Debtor I only                                     Creditors Who Have Claims Secured by Property.
                                                                    Li Debtor 2 only
           Year:                                                                                                         Current value of the Current value of the
                                                                    Li Debtor 1 and Debtor 2 only
                                                                                                                         entire property?      portion you own?
           Approximate mileage:                                     Li At least one of the debtors and another
           Other information:
                                                                    Li Check if this is community property (see          $                              $
                                                                         instructions)




Official Form 1O6AIB                                                 Schedule A/B: Property                                                                       page 2
             Case 20-22521-CMB                Doc 1            Filed 08/28/20 Entered 08/28/20 15:39:17                                                               Desc Main
Debtor I      Barbara Toner                                   Document     Page 13 of Case
                                                                                      51 number             (if known)
               First Name       Middle Name       Last Name




                                                              Who has an interest in the property? Check one.                                                                          ...........                           .... ....
   33.     Make:                                                                                                   Do not ded uct secured                                  claims or exemptions.
                                                                                                                                                           ......................                    ................................
                                                                                                                                                                                                                         Put...

                                                                                                                    th    e     amount
                                                                                                                  ................................. of any secured                claims   on      Schedule                   D:
           Model:                                                Debtor 1 only                                     Creditors Who Have...Claims Secured by Property.
                                                                 Debtor 2 only
           Year:                                                                                                   Current value of the Current value of the
                                                              J Debtor 1 and Debtor 2 only
                                                                                                                   entire property?      portion you own?
           Approximate mileage:                               U At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                 instructions)

                                                                                                                                                                           .....................
           Make:                                              Who has an interest in the property? Check one.      Do
   34.                                                                                                                         not ded uct secured claims or exemptions.
                                                                                                                                                    ......................
                                                                                                                                                                                                           Put
                                                                                                                                                                                                 .........................
                                                                                                                   th     e amount of any secured claims on                             Schedule D:
           Model:                                             U Debtor I only                                     .................................
                                                                                                                   Creditors                       .............. Have...Claims Secured by Property
                                                                                                                   ................................Who
                                                              Ui Debtor 2 only
           Year:                                                                                                   Current value of the Current value of the
                                                              Li Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                    entire property?      portion you own?
                                                              U At least one of the debtors and another
           Other information:
                                                              U Check if this is community property (see
                                                                 instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        No
   Li   Yes


           Make:                                              Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions.                                                                                   Put
   4.1.                                                                                                           ............................................................................................................................. .
                                                                                                                   the amount of any secured claims on Schedule D:

           Model:                                             Li Debtor I only                                     Creditors Who Have Claims Secured by Property.
                                                              Li Debtor 2 only
           Year:
                                                              Li Debtor 1 and Debtor 2 only                        Current value of the Current value of the
           Other information:                                 Li At least one of the debtors and another           entire property?      portion you own?


                                                              Li Check if this is community property (see
                                                                 instructions)



   If you own or have more than one, list here:

   4.2. Make:                                                 Who has an interest in the property? Check one.      Do not deduct secured claims or exemptions. Put
                                                                                                                                      ...............
                                                                                                                   the amount of ....                Schedule D:
                                                                                                                                 any..........................................................................................................
                                                                                                                                      secured claims on

           Model:                                             Li Debtor I only                                     Creditors Who Have Claims Secured by Property.                                          .. ...                         ....

                                                              Li Debtor 2 only
           Year:                                                                                                   Current value of the Current value of the
                                                              Li Debtor I and Debtor 2 only                        entire property?      portion you own?
           Other information:                                 Li At least one of the debtors and another

                                                              Li Check if this is community property (see
                                                                 instructions)




 . Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                                                                       $                                 3,084.00
    you have attached for Part 2. Write that number here                                                                                                                4




Official Form 106NB                                            Schedule A/B: Property                                                                                                                            page 3
             Case 20-22521-CMB                               Doc 1               Filed 08/28/20 Entered 08/28/20 15:39:17                                                                                              Desc Main
Debtor I       Barbara Toner                                                    Document     Page 14 of Case
                                                                                                        51 number                                                              (if known)
                First Name   Middle Name                         Last Name




Part 3:      Describe Your Personal and Household Items

                                                                                                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following items                                                                                                                                            porti .............................
                                                                                                                                                                                                                                                        you o ...... ............................
                                                                                                                                                                                                                                            on
                                                                                                                                                                                                                              .........................
                                                                                                                                                                                                                              .............                               wn?
                                                                                                                                                                                                                            Do.........................................................................................
                                                                                                                                                                                                                                     not deduct secured claims
                                                                                                                                                                                                                           ..or..exemptions..

 • Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware

   DNo
        Yes. Describe.       Major appliances, furniture, linens, china, kitchenware                                                                                                                                                                                                     400.00

   Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games

   DNo
        Yes. Describe.       Televisions and radios; computers, printers, scanners; music collections;                                                                                                                                                                                   450.00
                             electronic devices including......................
                                                            cell phones, cameras,.......................................................................................................................................
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   id   No
   D Yes. Describe.                                                                                                                                                                                                                                                                                 0.00

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments

       INo
        Yes. Describe.       1. Sewing Machine                                                                                                                                                                                                                                                 20.00

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
   D Yes. Describe.                                                                                                                                                                                                                                                                                 0.00

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   DNo
        Yes. Describe.       Everyday clothes, shoes, accessories                                                                                                                                                                                                                        250.00


12. Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver

   DNo
        Yes. Describe.                                                                                                                                                                                                                                                                   375.00
                                veryday jewelry, costume..& .....w   ......l..ry, engagement rings, wedding rings, watches
                                                             .e........e
13. Non-farm animals
   Examples: Dogs, cats, birds, horses

        No
   U    Yes. Describe.                                                                                                                                                                                                                                                                             0.00

14. Any other personal and household items you did not already list, including any health aids you did not list

        No
   U    Yes. Give specific
        information

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                                                                                   1,595.00
                                                                                                                                                                                                                                  $
   for Part 3. Write that number here                                                                                                                                                                          4



Official Form 106NB                                                                 Schedule A/B: Property                                                                                                                                                              page 4
             Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                            Desc Main
Debtor I       Barbara Toner                                  Document     Page 15 of Case
                                                                                      51 number           (if known)
                First Name   Middle Name          Last Name




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current .........                value         ........... of the...
                                                                                                                                   p....ortion         ...........you own?
                                                                                                                                   Do          not deduct
                                                                                                                                     .................................
                                                                                                                                            .....................      .......... secured claims
                                                                                                                                   or exemp
                                                                                                                                   ..........................     tions.
                                                                                                                                                   ................................

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   DNo
        Yes                                                                                                 Cash:                     $                                          50.00


17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

     INo
    IYes                                                       Institution name:


                             17.1. Checking account:            PSECU Checking

                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:

                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                             17.7. Other financial account:

                             17.8. Other financial account:

                             17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts

        No
   LJ   Yes                  Institution or issuer name:


                                                                                                                                       $

                                                                                                                                       $

                                                                                                                                       $




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

        No                   Name of entity:                                                                % of ownership:
   Ui Yes. Give specific                                                                                     0%
                                                                                                                        %$
        information about
                                                                                                             UIo        %
        them                                                                                                                           $
                                                                                                             0%%
                                                                                                                                       $




Official Form 106NB                                            Schedule A/B: Property                                                                               page 5
            Case 20-22521-CMB                      Doc 1         Filed 08/28/20 Entered 08/28/20 15:39:17                        Desc Main
Debtor I     Barbara Toner                                      Document     Page 16 of Case
                                                                                        51 number            (if known)
               First Name    Middle Name            Last Name




20.Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   EJ No
   J Yes. Give specific      Issuer name:
      information about
      them                                                                                                                        $




21.Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   UNo
       Yes. List each
       account separately.   Type of account:          Institution name:

                             401(k) or similar plan:                                                                              $

                             Pension plan:
                                                       PA State Emploees' Retirement System (monthly)                             $       1,340.00

                             IRA:                                                                                                 $

                             Retirement account:                                                                                  $

                             Keogh:                                                                                               $

                             Additional account:                                                                                  $

                             Additional account:                                                                                  $



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

       No
   Ui Yes                                          Institution name or individual:

                             Electric:

                             Gas:

                             Heating oil:

                             Security deposit on rental unit:

                             Prepaid rent:

                             Telephone:

                             Water:

                             Rented furniture:

                             Other:



23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       No
   UI Yes                    Issuer name and description:




                                                                                                                                  $


Official Form 106NB                                              Schedule A/B: Property                                                  page 6
             Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                Desc Main
Debtor I       Barbara Toner                                  Document     Page 17 of Case
                                                                                      51 number               (if known)
                 First Name   Middle Name         Last Name




24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   id   No
       J Yes                         Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

                                                                                                                                           $
                                                                                                                                           $
                                                                                                                                           $


25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

        No
   U    Yes. Give specific
        information about them....


26.Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
   U    Yes. Give specific
        information about them....


27.Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

        No
   U    Yes. Give specific
        information about them....


Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                       ...portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

28.Tax refunds owed to you
        No
   U Yes. Give specific information                                                                              Federal:              $
               about them, including whether
               you already filed the returns                                                                     State:                $
               and the tax years.
                                                                                                                 Local:                $


29.Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
   U Yes. Give specific information.
                                                                                                                Alimony:                   $
                                                                                                                Maintenance:               $
                                                                                                                Support:                   $
                                                                                                                Divorce settlement:        $
                                                                                                                Property settlement:       $

30.Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else
   Id No
   U Yes. Give specific information.


Official Form 106NB                                            Schedule A/B: Property                                                                page 7
             Case 20-22521-CMB                    Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                     Desc Main
Debtor I      Barbara Toner                                     Document     Page 18 of Case
                                                                                        51 number                     (if known)
                First Name     Middle Name          Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

        No
   D    Yes. Name the insurance company            Company name:                                           Beneficiary:                                    Surrender or refund value:
             of each policy and list its value.

                                                                                                                                                           $

                                                                                                                                                           $

                                                                                                                                                           $

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.

   id   No

   D    Yes. Give specific information



33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
   U    Yes. Describe each claim


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
   id No
   U Yes. Describe each claim.



35. Any financial assets you did not already list

   id No
   U Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here                                                                                                    4                 $                                              1,895.00




Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

    1 No. Go to Part 6.
   U Yes. Go to line 38.
                                                                                                                                                         .....                     .....
                                                                                                                                                   Current value of.............                                     the ...
                                                                                                                                                  ...................................................................................
                                                                                                                                                  ...................................................................................
                                                                                                                                                                                  you own?............
                                                                                                                                                   portion           ............................................................
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions ..............
                                                                                                                                                                      .

38. Accounts receivable or commissions you already earned

   UNo

   U    Yes. Describe



39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
   UNo

   U    Yes. Describe




Official Form 1 06A/B                                            Schedule A/B: Property                                                                                                           page 8
             Case 20-22521-CMB                 Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                      Desc Main
Debtor 1      Barbara Toner                                   Document     Page 19 of Case
                                                                                      51 number       (if known)
               First Name      Middle Name        Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       INo
   U    Yes. Describe




41.Inventory
   UNo
   U    Yes. Describe



42. Interests in partnerships or joint ventures

   UNo
   U Yes. Describe           Name of entity:                                                               % of ownership:

                                                                                                                   %         $
                                                                                                                   %         $
                                                                                                                   %         $


43. Customer lists, mailing lists, or other compilations
   UNo
   U Yes. Do your lists include personally identifiable information (as defined in 11   U.S.C. § 101(41A))?

             UNo
             Ii Yes. Describe.


44. Any business-related property you did not already list
   UNo
   Li   Yes. Give specific
        information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
                                                                                                                                 $
   for Part 5. Write that number here                                                                                   4



Part 6:       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        No. Go to Part 7.
   U Yes. Go to line 47.
                                                                                                                               Current value of.... the
                                                                                                                             ...................................................................................
                                                                                                                             ............................................................................
                                                                                                                                                                                                    .....
                                                                                                                              P ..... .... you own?
                                                                                                                               Do not deduct secured claims
                                                                                                                               or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish

   Li No
   U Yes




Official Form 1 06A/B                                          Schedule A/B: Property                                                                                 page 9
               Case 20-22521-CMB                   Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                          Desc Main
Debtor I        Barbara Toner                                    Document     Page 20 of Case
                                                                                         51 number             (if known)
                  First Name     Middle Name         Last Name




48.Crops—either growing or harvested
      DNo
      U Yes. Give specific
          information.

49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   UNo
      U Yes


50.Farm and fishing supplies, chemicals, and feed
      UNo
      U Yes


51.Any farm- and commercial fishing-related property you did not already list
      UNo
      U Yes. Give specific
          information.

52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
                                                                                                                                      $
      for Part 6. Write that number here                                                                                       S



Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53.   Do you have other property of any kind you did not already list?
      Examples: Season tickets, country club membership

          No
      U Yes. Give specific
          information.




54. Add    the dollar value of all of your entries from Part 7. Write that number here                                         4          $



Part 8:         List the Totals of Each Part of this Form

55. Part   1: Total real estate, line 2                                                                                         5             93,000.00

56. Part   2: Total vehicles, line 5                                                       3,084.00

57. Part   3: Total personal and household items, line 15                                  1,595.00

58. Part   4: Total financial assets, line 36                                              1,895.00

59. Part   5: Total business-related property, line 45                                        0.00

60. Part   6: Total farm- and fishing-related property, line 52                               0.00

61. Part   7: Total other property not listed, line 54                                        0.00

62. Total   personal property. Add lines 56 through 61.                                               Copy personal property total S + $        6,574.00



63. Total   of all property on Schedule A/B. Add line 55 + line 62.                                                                   $       991574.00



Official Form 106A/B                                              Schedule A/B: Property                                                        page 10
            Case 20-22521-CMB                                 Doc 1                Filed 08/28/20 Entered 08/28/20 15:39:17                                                                                          Desc Main
                                                                                  Document     Page 21 of 51
 Fill in this information to identify your case:

 Debtor 1
                     First Name                         Middle Name                                                     Last Name


 Debtor 2
 (Spouse, if filing) First Name                         Middle Name                                                     Last Name


 United States Bankruptcy Court for the:                              District of

 Case number                                                                                                                                                                                                            U Check if this is an
  (If known)
                                                                                                                                                                                                                            amended filing



Official Form 106C
Schedule Co. The Property You Claim as Exempt                                                                                                                                                                                         04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on            Schedule A/B: Property                      (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part                                                                      2: Additional Page       as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.



 Part 1:         Identify the Property You Claim as Exempt



     Which set of exemptions are you claiming?                            Check one only, even if your spouse is filing with you.

     U You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on                Schedule A/B             that you claim as exempt, fill in the information below.



       Brief description of the property                and line on
                                      ................................       Current                                                       the
                                                                            ...................................................................
                                                                           ...................
                                                                           ...........                                                                 Amount of the exemption you claim                     Specific laws that allow exemption
       Schedule A/B   that lists this property                               portion                     you
                                                                                            . .... ....value  .... ...............................
                                                                                                                            own...........
                                                                                                                                  o
                                                                           ..........
                                                                           ..................                                                 ......
                                                                           ....................
                                                                             .......... py the
                                                                           : Co                               value                from
                                                                                                                                  ..................
                                                                                                            ........................................   Check                              ................
                                                                                                                                                               only one box for each exemption.
                                                                                                ...........
                                                                             Schedule A/B........................
                                                                           .........................................................................
                                                                           .........................................................................
                                                                           .........................................................................

      Brief                                                                                                                                                                                                  11 U.S. Code § 522(d)(2)
      description:
                              Toyota Avalon                                         3,084.00                                                           Us
      Line from
                                                                                                                                                       id 100% of fair market value, up to
      Schedule A/B:
                              3.1                                                                                                                         any applicable statutory limit


      Brief
                              Household Goods                                                                                                                                                                11 U.S. Code § 522(d)(3)
      description:
                                                                              $400.00                                                                  U$
                                                                                                                                                          100% of fair market value, up to
      Line from
                              6                                                                                                                           any applicable statutory limit
      Schedule A/B:


      Brief
                              Electronics                                                                                                                                                                    11 U.S. Code § 522(d)(3)
      description:
                                                                              $450.00
                                                                                                                                                          100% of fair market value, up to
      Line from
      Schedule A/B: 7
                                                                                                                                                          any applicable statutory limit



     Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
     U     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

           UNo
           U      Yes




Official Form 106C                                                          Schedule C: The Property You Claim as Exempt                                                                                                         page 1 of
           Case 20-22521-CMB                 Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                                                                 Desc Main
Debtor 1
                                                            Document     Page 22 of Case
                                                                                    51 number                                              (if known)
             First Name        Middle Name     Last Name




 Part 2:     Additional Page

                                                                           . . .........
      Brief description of the property and line      Current              value
                                                       .. ..... ................... ........ of the   Amount of the exemption you claim                      Specific laws that allow exemption
      on Schedule A/B that lists this property        P..                 you own
                                                       Copy the value from                             Check only one box for each exemption
                                                                                                      ...........................      ..................
                                                       Schedule NB

     Brief                                                                                                                                                  11 U.S.   Code § 522(d)(3)
     description:
                          Sewing Machine                $                             20.00 LJ
     Line from            9                                                                                100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit

     Brief                                                                                                                                                  11 U.S.   Code § 522(d)(3)
     description:         Clothes                       $                          250.00 Ljs
     Line from                                                                                             100% of fair market value, up to
     Schedule A/B:
                          11                                                                               any applicable statutory limit


     Brief                                                                                                                                                  11 U.S.   Code § 522(d)(4)
                          Jewlery                       $                          375.00 Us
     description:
                                                                                                           100% of fair market value, up to
     Line from            12
     Schedule A/B:                                                                                         any applicable statutory limit


     Brief                                                                                                                                                  11 U.S.   Code § 522(d)(5)
                          Cash                          $                             50.00 Us
     description:
     Line from            16                                                                               100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit

     Brief                                                                                                                                                  11 U.S.   Code § 522(d)(5)
                          PSECU Checking                $                          505.00 j $
     description:
     Line from                                                                                             100% of fair market value, up to
                          17                                                                               any applicable statutory limit
     Schedule A/B


     Brief                                                                                                                                                  11 U.S. Code § 522(d)(12)
                          PA Emplyee Pension           $                                              Us
     description:
                                                                                                           100% of fair market value, up to
     Line from            21
     Schedule A/B:                                                                                         any applicable statutory limit


     Brief
     description:                                      $                                              Us
     Line from                                                                                        U 100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit

     Brief
     description:                                      $                                              Us
     Line from                                                                                        U 100% of fair market value, up to
     Schedule A/B.                                                                                         any applicable statutory limit


     Brief
     description:                                      $                                              Us
     Line from                                                                                        U 100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit


     Brief
     description:                                      $                                              Us
     Line from                                                                                        U 100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit

     Brief
     description:                                      $                                              Us
     Line from                                                                                        Ui 100% of fair market value, up to
     Schedule A/B.                                                                                         any applicable statutory limit


     Brief
     description:                                      $                                              Us
     Line from                                                                                        U 100% of fair market value, up to
     Schedule A/B:                                                                                         any applicable statutory limit



Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                                                             page 2 of 2 1
                          Case 20-22521-CMB                                              Doc 1                       Filed 08/28/20 Entered 08/28/20 15:39:17                                                                                                                                       Desc Main
                                                                                                                    Document     Page 23 of 51
  Fill in this information to identify your case:

  Debtor 1                         Barbara Toner
                                      First Name                                  Middle Name                                                   Last Name


  Debtor 2
  (Spouse, if filing)                 First Name                                  Middle Name                                                   Last Name


  United States Bankruptcy Court for the: Western District of Pennsylvania


  Case number
  (If known)                                                                                                                                                                                                                                                                                                    IiCheck if this is an
                                                                                                                                                                                                                                                                                                                              amended filing

  Official Form 106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                                                                                                                                                                                                12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).


 1. Do any creditors have claims secured by your property?
       U No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Ef Yes. Fill in all of the information below.

 Part 1:                    List All Secured Claims

                                                                                                                                                                                                     Column A                                                                       Column B
                                                                                                                                                                                                                                                                                    .........................................................................       Column C
                                                                                                                                                                                                                                                                                                                                                              ...............................................
     List all secured claims. If a creditor has more than one secured claim, list the creditor separately Am.................
                                                                                                                 unt         of claim
                                                                                                                      .................                                                                                                                                               Value of collateral .Ure
                                                                                                                      ................
                                                                                                               o................
                                                                                                                      ..............                                                                                                                                                                                                                                ...
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.                                                                                                                                                                            that supports this portion
                                                                                                           Do not deduct the
     As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.                                                                                                                                                        claim                                                                        If any

 2.1
         Champion Mortgage                                                                 Describe the property that secures the claim:                                                             $                   1081245.00 $                                                                        93,000.00 $                                                                    0.00
        Creditor's Name
         P0 Box 619093Da11as Tx 9093                                                      1103 Summit Street, White Oak PA 15131
        Number                            Street

                                                                                           As of the date you file, the claim is: Check all that apply.
                                                                                           U           Contingent
         Dallas                                                        TX 75261            U           Unliquidated
        City                                                           State ZIP Code      U           Disputed

   Who owes the debt? Check one.                                                           Nature of lien. Check all that apply.

   id Debtor 1 only                                                                                    An agreement you made (such as mortgage or secured
   U Debtor only                                                                                       car loan)

   U Debtor 1 and Debtor 2 only                                                            U           Statutory lien (such as tax lien, mechanic's lien)

   U At least one of the debtors and another                                               U           Judgment lien from a lawsuit
                                                                                           U           Other (including a right to offset)
   U         Check if this claim relates to a
             community debt
   Date debt was incurred                                                                  Last 4 digits of account number
12.21                                                                                                                                                                                                                          14,106.00 $                                                                   93,000.00$                                                                     0.00
         One Main                                                                          Describe the property that secures the claim:                                                             $
        Creditor's Name
                                                                                          1103 Summit Street, White Oak PA 15131
         P0 Box 742536
        Number                            Street

                                                                                           As of the date you file, the claim is: Check all that apply.
                                                                                           U           Contingent
         Cincinnati                                                    OH 45274            U           Unliquidated
        City                                                           State ZIP Code      U           Disputed

   Who owes the debt? Check one.                                                           Nature of lien. Check all that apply.

   id Debtor 1 only                                                                                    An agreement you made (such as mortgage or secured
   U Debtor only                                                                                       car loan)

   U Debtor 1 and Debtor 2 only                                                            U           Statutory lien (such as tax lien, mechanic's lien)

   U At least one of the debtors and another                                               U           Judgment lien from a lawsuit
                                                                                           U           Other (including a right to offset)
   U         Check if this claim relates to a
             community debt
   Date                    debt was incurred                                               Last 4 digits of....................................................................
                                                                                                                                     account number
   .......... :::-: ................................................                            .................................................................................................   .............................................................................
         Add the dollar value of your entries in Column A on this page. Write that number here:                                                                                                                          122,351 .00

  Official Form 106D                                                               Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                                                                          page 1 of
             Case 20-22521-CMB                   Doc 1         Filed 08/28/20 Entered 08/28/20 15:39:17                                                                          Desc Main
                                                              Document     Page 24 of 51
Debtor 1        Barbara Toner                                                                               Case number (if known)
                 First Name     Middle Name       Last Name




             Additional Page
                                                                                                                         Column             A
                                                                                                                                     ..............
                                                                                                                                     ..............
                                                                                                                                       .............                         Column B              Column C
                                                                                                                      .. Amount of claim                                     Value of collateral Unsecured
                                                                                                                            - .......... -................... ....
                                                                                                                                                         .................
                                                                                                                                                 ........................
                                                                                                                                               ..........................
                                                                                                                                              ...........................
             After listing any entries on this page, number them beginning with 2.3, followed                                                                                that supports this portion
                                                                                                                         Do not deduct the
             by 2.4, and so forth.                                                                                       value of collateral.                                claim                 If any

                                                  Describe the property that secures the claim:                       $                                                      $                 $
   Creditor's Name


   Number            Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                  Li   Contingent
   City                         State ZIP Code    Li   Unliquidated
                                                  Li   Disputed

 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Li   Debtor I only                               Li   An agreement you made (such as mortgage or secured
 Li   Debtor only                                      car loan)
 Li   Debtor I and Debtor 2 only                  Li   Statutory lien (such as tax lien, mechanic's lien)
 Li   At least one of the debtors and another     Li   Judgment lien from a lawsuit
                                                  Li   Other (including a right to offset)
 Li   Check if this claim relates to a
      community debt

 Date debt was incurred                           Last 4 digits of account number


                                                  Describe the property that secures the claim:                       $
   Creditor's Name


   Number            Street

                                                  As of the date you file, the claim is: Check all that apply.
                                                  Li   Contingent
                                                  Li   Unliquidated
   City                         State ZIP Code
                                                  Li   Disputed
 Who owes the debt? Check one.
                                                  Nature of lien. Check all that apply.
 Li   Debtor 1 only
                                                  Li   An agreement you made (such as mortgage or secured
 Li   Debtor only                                      car loan)
 Li   Debtor 1 and Debtor 2 only                  Li   Statutory lien (such as tax lien, mechanic's lien)
 Li   At least one of the debtors and another     Li   Judgment lien from a lawsuit
                                                  Li   Other (including a right to offset)
 Li   Check if this claim relates to a
      community debt

 Date debt was incurred                           Last 4 digits of account number


                                                  Describe the property that secures the claim:                       $
   Creditor's Name


   Number            Street


                                                  As of the date you file, the claim is: Check all that apply.
                                                  Li   Contingent
   City                         State ZIP Code    Li   Unliquidated
                                                  Li   Disputed

 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
 Li   Debtor 1 only                               Li   An agreement you made (such as mortgage or secured
 Li   Debtor only                                      car loan)
 Li   Debtor 1 and Debtor 2 only                  Li   Statutory lien (such as tax lien, mechanic's lien)
 Li   At least one of the debtors and another     Li   Judgment lien from a lawsuit
                                                  Li   Other (including a right to offset)
 Li   Check if this claim relates to a
      community debt

 Date debt was incurred                           Last 4 digits of account number

           Add the dollar value of your entries in Column A on this page. Write that number here;
           If this is the last page of your form, add the dollar value totals from all pages.
           Write that number here:                                                                                    $

Official Form 106D                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                                      page         of
             Case 20-22521-CMB                 Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                Desc Main
                                                             Document     Page 25 of 51
Debtor 1       Barbara Toner                                                                      Case number (if known)
               First Name    Middle Name         Last Name


 Part 2:        List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if ...............collection
                                                                                                                                           a
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
 be
  .... .. notified for any debts in Part 1, do not fill out or submit this page.

                                                                                             On which line in Part I did you enter the creditor?

      Name                                                                                   Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code

                                                                                             On which line in Part I did you enter the creditor?

      Name                                                                                   Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code

                                                                                            On which line in Part I did you enter the creditor?

      Name                                                                                  Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code

                                                                                            On which line in Part I did you enter the creditor?

      Name                                                                                  Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code

                                                                                            On which line in Part I did you enter the creditor?

      Name                                                                                  Last 4 digits of account number


      Number        Street




      City                                          State           ZIP Code

                                                                                            On which line in Part I did you enter the creditor?

      Name                                                                                  Last 4 digits of account number - - - -


      Number        Street




      City                                          State           ZIP Code



Official Form 106D                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page3 of 3
                 Case 20-22521-CMB                      Doc 1     Filed 08/28/20 Entered 08/28/20 15:39:17                                     Desc Main
  Fill in this information to identify your case:                Document     Page 26 of 51

  Debtor 1           Barbara Toner
                       First Name                  Middle Name              Last Name


  Debtor 2
  (Spouse, if filing) First Name                   Middle Name              Last Name


  United States Bankruptcy Court for the:       Western District of Pennsylvania
                                                                                           El                                                       U Check if this is an
  Case number
      (If known)                                                                                                                                       amended filing


 Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form I06AIB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:           List All of Your PRIORITY Unsecured Claims

        Do any creditors have priority unsecured claims against you?
        id No. Go to Part 2.
        U Yes.
        List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type
                                           . of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
                                                                                                                                                    .    .
                                                                                                                                                      art
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in P3.
        (For an explanation of each type of claim, see the instructions for this form in the A......struction booklet.)
                                                                                                                                  claim      Priority      Non.... .........
                                                                                                                                                                    priorit
                                                                                                                                             amount        amount
2.1
                                                                   Last 4 digits of account number                                $            $               $
          Priority Creditor's Name

                                                                   When was the debt incurred?
          Number          Street

                                                                   As of the date you file, the claim is: Check all that apply.

          City                          State       ZIP Code
                                                                   U   Contingent
                                                                   U   Unliquidated
          Who incurred the debt? Check one.                        U   Disputed
          U Debtor 1 only
          U Debtor 2 only                                          Type of PRIORITY unsecured claim:
          U Debtor 1 and Debtor 2 only                             U   Domestic support obligations
          U At least one of the debtors and another                U   Taxes and certain other debts you owe the government
          U Check if this claim is for a community debt            U   Claims for death or personal injury while you were
          Is the claim subject to offset?                              intoxicated

          UNo                                                      U   Other. Specify

          U Yes
                                                                   Last 4 digits of account number                                $             $              $
          Priority Creditor's Name
                                                                   When was the debt incurred?
          Number          Street
                                                                   As of the date you file, the claim is: Check all that apply.
                                                                   U   Contingent
          City                          State       ZIP Code       U   Unliquidated

          Who incurred the debt? Check one.                        U   Disputed

          U Debtor I only
                                                                   Type of PRIORITY unsecured claim:
          U Debtor 2 only
                                                                   U   Domestic support obligations
          U Debtor I and Debtor 2 only
          U At least one of the debtors and another                U   Taxes and certain other debts you owe the government
                                                                   U   Claims for death or personal injury while you were
          U Check if this claim is for a community debt                intoxicated
          Is the claim subject to offset?                          U   Other. Specify
          UNo
          U Yes

Official Form 106EIF                                        Schedule ElF: Creditors Who Have Unsecured Claims                                            page 1 of
              Case 20-22521-CMB
               Barbara Toner                       Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                            Desc Main
 Debtor I
                  First Name      Middle Name        Last Name   Document     Page 27 of Case
                                                                                         51 number                         (if known)




 Part 1:         Your PRIORITY Unsecured Claims - Continuation Page

 After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                                 Total claim    Priority   Nonpriorit
                                                                                                                                                       amount     amount


                                                                  Last 4 digits of account number                                       $
       Priority Creditor's Name

                                                                  When was the debt incurred?
       Number          Street

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  U   Contingent
       City                             State   ZIP Code          U   Unliquidated
                                                                  U   Disputed
       Who incurred the debt? Check one.
       U Debtor I only                                            Type of PRIORITY unsecured claim:
       U Debtor 2 only                                            U   Domestic support obligations
       U Debtor I and Debtor 2 only                               U   Taxes and certain other debts you owe the government
       U At least one of the debtors and another                  U   Claims for death or personal injury while you were
                                                                      intoxicated
       U Check if this claim is for a community debt
                                                                  U   Other. Specify

       Is the claim subject to offset?
       UNo
       U Yes

                                                                  Last 4 digits of account number                                       $             $           $
       Priority Creditor's Name

                                                                  When was the debt incurred?
       Number          Street

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  U   Contingent
       City                             State   ZIP Code          U   Unliquidated
                                                                  U   Disputed
       Who incurred the debt? Check one.
       U Debtor 1 only                                            Type of PRIORITY unsecured claim:
       U Debtor 2 only                                            U   Domestic support obligations
       U Debtor 1 and Debtor 2 only                               U   Taxes and certain other debts you owe the government
       U At least one of the debtors and another                  U   Claims for death or personal injury while you were
                                                                      intoxicated
       U Check if this claim is for a community debt
                                                                  U   Other. Specify

       Is the claim subject to offset?
       UNo
       U Yes

                                                                  Last 4 digits of account number                                       $             $           $
       Priority Creditor's Name

                                                                  When was the debt incurred?
       Number          Street

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                  U   Contingent
       City                             State   ZIP Code          U   Unliquidated
                                                                  U   Disputed
       Who incurred the debt? Check one.
       U Debtor 1 only                                            Type of PRIORITY unsecured claim:
       U Debtor 2 only                                            U   Domestic support obligations
       U Debtor I and Debtor 2 only                               U   Taxes and certain other debts you owe the government
       U At least one of the debtors and another                  U   Claims for death or personal injury while you were
                                                                      intoxicated
       U Check if this claim is for a community debt
                                                                  U   Other. Specify

       Is the claim subject to offset?
       UNo
       U Yes

Official Form 1O6EIF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                          pag_ of .8
               Case 20-22521-CMB
                Barbara Toner                       Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                                 Desc Main
 Debtor I
                    First Name        Middle Name      Last Name   Document     Page 28 of Case
                                                                                           51 number                (if known)




 Part 2:           List All of Your NONPRIORITY Unsecured Claims

      Do any creditors have nonpriority unsecured claims against you?
      63 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      Ll Yes
      List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
                                                                 .
      included in Part 1. If more than one creditor holds a part cula Iaim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                          .............................
                                                                                                                                                            . . . To...........................................................
                                                                                                                                                                        tal claim....................

fl Amazon Chase Cardmember Services
        Nonpriority Creditor's Name
                                                                                 Last 4 digits of account number          6 1 8 4
                                                                                                                                                           $                           1,193.00
                                                                                 When was the debt incurred?            08/01/2014
       P0 Box 1423
        Number           Street

        Charlotte                                   NC             28201
        City                                        State          ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                 U    Contingent
        Who incurred the debt? Check one.                                        U    Unliquidated
               Debtor I only                                                     U    Disputed
        U Debtor 2 only
        U Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another                                U    Student loans

        U Check if this claim is for a community debt                            U    Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
        Is the claim subject to offset?                                          U    Debts to pension or profit-sharing plans, and other similar debts
        id No                                                                    Rd   Other. Specify   Credit Card
        U Yes
4.2    Capital One/Walmart                                                       Last 4 digits of account number         6 0 9                             $                           1,649.00
        Nonpriority Creditor's Name                                              When was the debt incurred?            08/03/2016
       P0 Box 71087
        Number           Street

       Charlotte                                    NC             28272         As of the date you file, the claim is: Check all that apply.
        City                                        State          ZIP Code
                                                                                 U    Contingent

        Who incurred the debt? Check one.                                        U    Unliquidated

        id Debtor I only                                                         U    Disputed

        U Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
        U Debtor I and Debtor 2 only
        U At least one of the debtors and another                                U    Student loans
                                                                                 U    Obligations arising out of a separation agreement or divorce
        U Check if this claim is for a community debt                                 that you did not report as priority claims

        Is the claim subject to offset?                                          U    Debts to pension or profit-sharing plans, and other similar debts

        id No                                                                    Ud   Other. Specify   Credit Card
        U Yes
4.3
        Credit First N.A.                                                        Last 4 digits of account number           1     5 3 ...3.
        Nonpriority Creditor's Name
                                                                                 When was the debt incurred?
        P0 Box 81344
        Number           Street

        Cleveland                                   OH              44188
                                                                                 As of the date you file, the claim is: Check all that apply.
        City                                        State          ZIP Code

                                                                                 U    Contingent
        Who incurred the debt? Check one.
                                                                                 U    Unliquidated
            ' Debtor 1 only
                                                                                 U    Disputed
        U Debtor 2 only
        U Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
        U At least one of the debtors and another
                                                                                 U    Student loans
        U Check if this claim is for a community debt                            U    Obligations arising out of a separation agreement or divorce
                                                                                      that you did not report as priority claims
        Is the claim subject to offset?
                                                                                 U Debts to pension or profit-sharing plans, and other similar debts
            ' No
                                                                                 1' Other. Specify Credit Card
        U Yes


Official Form 1O6EIF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                                         page3_ of8
              Case 20-22521-CMB
               Barbara Toner                       Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                             Desc Main
 Debtor I
                   First Name        Middle Name      Last Name   Document     Page 29 of Case
                                                                                          51 number            (if known)




 Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page


        listing any entries on .............
                               this page, number them beginning


4.4                                                                                                                         0 2 9
       HSN Card/SYNCB-0905                                                     Last 4 digits of account number                                          $ 4,606.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?             06/30/2013
       P0 Box 530905
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
       Atlanta                                     GA              30353
       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
            ' Debtor I only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         Rf   Other. Specify   Credit Card
       Id No
       U Yes


4.5
       Macy's                                                                  Last 4 digits of account number              6 5 5                       $ 841.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?             06/01/2013
       P0 Box 78008
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
       Phoenix                                     AZ              85062
       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
            ' Debtor 1 only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         id   Other. Specify   Credit Card
       Id No
       U Yes

4.6                                                                                                                                                     $ 3,935.00
                                                                               Last 4 digits of account number              5 5 5 J....
       Sears Credit Cards
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?             09/01/2004
       P0 Box 9001055
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
       Louisville                                  KY              40290
       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
       id Debtor I only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         id   Other. Specify   Credit Card
       Id No
       U Yes




Official Form 1O6EIF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                page4   of8
              Case 20-22521-CMB
               Barbara Toner                       Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                              Desc Main
 Debtor I
                   First Name        Middle Name      Last Name   Document     Page 30 of Case
                                                                                          51 number             (if known)




 Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page


        listing any entries on .............
                               this page, number them beginning


4.7                                                                                                                          1 7 4 4
       Synchrony Bank/Amazon                                                    Last 4 digits of account number                                          $ 2,464.00
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?             06/01/2014
       P0 Box 960013
       Number           Street
                                                                                As of the date you file, the claim is: Check all that apply.
        Orlando                                    FL              32896
       City                                        State          ZIP Code      U    Contingent
                                                                                U    Unliquidated
       Who incurred the debt? Check one.                                        U    Disputed
            ' Debtor I only
       U Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                             U    Student loans
       U At least one of the debtors and another                                U    Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                          Rf   Other. Specify   Credit Card
       UN0
       U Yes


4.8
       Synchrony Bank/JCP                                                       Last 4 digits of account number              9 7 9 1                     $ 3,421.00
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?             05/01/2014
       P0 Box 960090
       Number           Street
                                                                                As of the date you file, the claim is: Check all that apply.
       Orlando                                     FL              32896
       City                                        State          ZIP Code      U    Contingent
                                                                                U    Unliquidated
       Who incurred the debt? Check one.                                        U    Disputed
            ' Debtor 1 only
       U Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                             U    Student loans
       U At least one of the debtors and another                                U    Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                          id   Other. Specify   Credit Card
       Id No
       U Yes

4.9                                                                                                                                                      $ 9,863.00
       USAA Credit Card Payments                                                Last 4 digits of account number              8 3 5 8
       Nonpriority Creditor's Name
                                                                                When was the debt incurred?             12/01/2011
       10750 McDermott FWY
       Number           Street
                                                                                As of the date you file, the claim is: Check all that apply.
       San Antonio                                 TX              78288
       City                                        State          ZIP Code      U    Contingent
                                                                                U    Unliquidated
       Who incurred the debt? Check one.                                        U    Disputed
       id Debtor I only
       U Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                             U    Student loans
       U At least one of the debtors and another                                U    Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                          id   Other. Specify   Credit Card
       Id No
       U Yes




Official Form 1O6EIF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                page5   of8
              Case 20-22521-CMB
               Barbara Toner                       Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                             Desc Main
 Debtor I
                   First Name        Middle Name      Last Name   Document     Page 31 of Case
                                                                                          51 number            (if known)




 Part 2:        Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                 Total claim


.10                                                                                                                         0 5 7 8
       Chartwell Pharmacy                                                      Last 4 digits of account number                                          $ 1,360.00
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?             12/18/2019
       P0 Box 360552
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
       Pittsburgh                                  PA              15251
       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
            ' Debtor I only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         Rf   Other. Specify   Medical
       Id No
       U Yes

.11
       Firestone/Capital Credit                                                Last 4 digits of account number              1 5 3 3                     $ 1,029.36
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?             01/13/2020
       P0 Box 81410
       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.
       Cleveland                                   OH              44181
       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
            ' Debtor 1 only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         id   Other. Specify   Credit from Store
       Id No
       U Yes

                                                                                                                                                        $
                                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                               When was the debt incurred?

       Number           Street
                                                                               As of the date you file, the claim is: Check all that apply.

       City                                        State          ZIP Code     U    Contingent
                                                                               U    Unliquidated
       Who incurred the debt? Check one.                                       U    Disputed
       U Debtor I only
       U Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
       U Debtor I and Debtor 2 only                                            U    Student loans
       U At least one of the debtors and another                               U    Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       U Check if this claim is for a community debt
                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                         U    Other. Specify
       UNo
       U Yes



Official Form 1O6EIF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                page6   of8
              Case 20-22521-CMB
               Barbara Toner                    Doc 1             Filed 08/28/20 Entered 08/28/20 15:39:17                             Desc Main
 Debtor I
                 First Name    Middle Name           Last Name   Document     Page 32 of Case
                                                                                         51 number                (if known)




 Part 3:        List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
    2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
    additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

       Radius Global Solutions                                              On which entry in Part I or Part 2 did you list the original creditor?
       Name

       P0 Box 390905                                                        Line   4.5   of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               16   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                            Last 4 digits of account number        1 7 4 5
       Minneapolis                           MN 55439
       City                                  State               ZIP Code


       Radius Global Solutions                                              On which entry in Part I or Part 2 did you list the original creditor?
       Name

       P0 Box 390905                                                        Line   4.6   of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                            ' Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

       Minneapolis                           MN 55439                       Last 4 digits of account number         5 5 5 1
       City                                  State               ZIP Code


                                                                            On which entry in Part I or Part 2 did you list the original creditor?
       Name

                                                                            Line         of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               U    Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
       City                                  State               ZIP Code

                                                                            On which entry in Part I or Part 2 did you list the original creditor?
       Name

                                                                            Line         of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               U    Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
       City                                  State               ZIP Code


                                                                            On which entry in Part I or Part 2 did you list the original creditor?
       Name

                                                                            Line         of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               U    Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
       City                                  State               ZIP Code

                                                                            On which entry in Part I or Part 2 did you list the original creditor?
       Name

                                                                            Line         of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street                                                                               U    Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims

                                                                            Last 4 digits of account number
       City                                  State               ZIP Code


                                                                            On which entry in Part I or Part 2 did you list the original creditor?
       Name


                                                                            Line         of (Check one):   U    Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                                           U    Part 2: Creditors with Nonpriority Unsecured
                                                                            Claims


       City                                  State               ZIP Code
                                                                            Last 4 digits of account number


Official Form 1 O6EIF                                 Schedule ElF: Creditors Who Have Unsecured Claims                                                page7 of8
           Case 20-22521-CMB
            Barbara Toner                        Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                Desc Main
Debtor I
                 First Name        Middle Name     Last Name   Document     Page 33 of Case
                                                                                       51 number        (if known)




Part 4:       Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                  6a. Domestic support obligations                                                             0.00
      claims                                                                     6a.    $
      Part I
                  6b. Taxes and certain other debts you owe the
                      government                                                  6b.   $                      0.00

                  6c. Claims for death or personal injury while you were
                      intoxicated                                                 6c.                          0.00
                                                                                        $
                  6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                                    6d. + $                       0.00



                  6e. Total. Add lines 6a through 6d.                             6e.
                                                                                        $                      0.00




         ..... ........... 6g. Student loans                                     6f.
       claims                                                                            $                     0.00
      Part 2 6g. Obligations arising out of a separation agreement
                  or divorce that you did not report as priority
                  claims                                                          6f.    $                     0.00
                  6h. Debts to pension or profit-sharing plans, and other
                      similar debts                                               6h.   $                      0.00

                  6i. Other. Add all other nonpriority unsecured claims.
                      Write that amount here.                                     6i. + $             31,391.36


                  6j. Total. Add lines 6f through 6i.                             6j.
                                                                                         $            31,391.36




Official Form 106E/F                                    Schedule ElF: Creditors Who Have Unsecured Claims                             page8 of8
             Case 20-22521-CMB                     Doc 1       Filed 08/28/20 Entered 08/28/20 15:39:17                            Desc Main
                                                              Document     Page 34 of 51
 Fill in this information to identify your case:

 Debtor               Barbara Toner
                      First Name           Middle Name                 Last Name


 Debtor 2
 (Spouse If filing)   First Name           Middle Name                 Last Name


 United States Bankruptcy Court for the: Western   District of Pennsylvania

 Case number
  (If known)                                                                                                                           U Check if this is an
                                                                                                                                           amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      U Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AIB).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                              State what the contract or lease is for


2.1
      Name


      Number             Street


      City                             State       ZIP Code

2.2
      Name


      Number             Street


      City                             State       ZIP Code

2.3
      Name


      Number             Street


      City                             State       ZIP Code

2.4
      Name


      Number             Street


      City                             State       ZIP Code

2.5
      Name


      Number             Street


      City                             State       ZIP Code



Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                         page 1 of
             Case 20-22521-CMB                              Doc 1              Filed 08/28/20 Entered 08/28/20 15:39:17               Desc Main
                                                                              Document     Page 35 of 51
 Debtor 1     Barbara Toner                                                                          Case number (if known)
                First Name     Middle Name                     Last Name




                Additional Page if You Have More Contracts or Leases

                                                             ..........
                                     ................................................
      Person or cornpany With w..................................................
                               horn you have....................................
                                                   the contract ...or lease                       What the contract or lease is for




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code




       Name


       Number        Street


      City                                   State           ZIP Code



Official Form 106G                                    Schedule G: Executory Contracts and Unexpired Leases                                 page 2   of
            Case 20-22521-CMB                             Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                   Desc Main
                                                                        Document     Page 36 of 51
 Fill in this information to identify your case:

 Debtor 1          Barbara Toner
                     First Nears                     Middle Name               Last Nellie

 Debtor 2
 (Spouse, if filing) First Nears                     Middle Name               Last Name


 United States Bankruptcy Court for the: Western District of Pennsylvania

 Case number
  (If known)
                                                                                                                                           LI Check if this is an
                                                                                                                                              amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                              12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
           No
      U Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      U No. Go to line 3.
      U Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        LI No
        LI Yes. In which community state or territory did you live?                       . Fill in the name and current address of that person.



                  Name of sour spouse, former spouse, or legal equivalent



                  Number             Street



                  city                                          State                        ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule (Official Form 106D), Schedule E/F (Official Form 106ElF, or Schedule G (Official Form 106G). Use Schedule D,
     Schedule ELF, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                           Column 2: The creditor to whom you owe the debt

                                                                                                         Check all schedules that apply:


         Name
                                                                                                         U   Schedule D, line
                                                                                                         U   Schedule E/F, line
         Number             Street                                                                       U   Schedule G, line



3.2
         Name
                                                                                                         U   Schedule D, line
                                                                                                         U   Schedule E/F, line
         Number             Street                                                                       U   Schedule G, line   -
         City                                                       State                     ZIP Code

3.3
                                                                                                         U Schedule D, line
         Name
                                                                                                         U   Schedule E/F, line
         Number             Street                                                                       U   Schedule G, line

         City                                                       State                     ZIP Code



Official Form 106H                                                          Schedule H: Your Codebtors                                          page 1 of
               Case 20-22521-CMB               Doc 1       Filed 08/28/20 Entered 08/28/20 15:39:17                         Desc Main
                 Barbara Toner
                                                          Document     Page 37 of 51
 Debtor 1                                                                                 Case number (ifknuvrr(
                  Firet Nurne     Merle Nrne    Lsi Nrn




                 Additional Page to List More Codebtors

       Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:


        Name
                                                                                                 LJ   Schedule D, line
                                                                                                 U    Schedule E/F, line
        Number           Street                                                                  0    Schedule G, line


        City                                         State                   ZIP Code



        Name
                                                                                                 LJ   Schedule D, line
                                                                                                 U    Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                         State                   ZIP Code


  1
  3
        Name
                                                                                                 O
                                                                                                 U
                                                                                                      Schedule D, line
                                                                                                      Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                        State                    ZIP Code

  3.
        Name
                                                                                                 U    Schedule D, line
                                                                                                 LJ   Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                         State                   ZIP Code



        Name
                                                                                                 LJ   Schedule D, line
                                                                                                 U    Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                         State                   ZIP Code


                                                                                                 O    Schedule D, line
        Name
                                                                                                 LJ   Schedule E/F, line

        Number           Street                                                                  U    Schedule G. line


        City                                        State                    ZIP Code



        Name
                                                                                                 U    Schedule D, line
                                                                                                 U    Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                         State                   ZIP Code



        Name
                                                                                                 U    Schedule D, line
                                                                                                 U    Schedule E/F, line
        Number           Street                                                                  U    Schedule G, line


        City                                        State                    ZIP Code




Official Form 106H                                           Schedule H: Your Codebtors                                            page   of
            Case 20-22521-CMB                   Doc 1      Filed 08/28/20 Entered 08/28/20 15:39:17                                 Desc Main
                                                          Document     Page 38 of 51
 Fill in this information to identify your case:


 Debtor 1           Barbara Toner
                     First Name            Middle Name              Last Name

 Debtor 2
 (Spouset if filing) First Name            Middle Name              Last Flame


 United States Bankruptcy Court for the: Western District of Pennsylvania          El
 Case number                                                                                         Check if this is:
  (If known)
                                                                                                     U An amended filing
                                                                                                     U A supplement showing postpetition chapter 13
                                                                                                       income as of the following date:
Official Form 1061                                                                                         MM / DD/ YYYY

Schedule I: Your Income                                                                                                                              12!15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:           Describe Employment


1. Fill in your employment
   information.                                                             Debtor I                                  Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional        Employment status              U Employed                                     U      Employed
    employers.                                                         16 Not employed                                LI     Not employed
    Include part-time, seasonal, or
    self-employed work.
                                        Occupation
    Occupation may include student
    or homemaker, if it applies.
                                        Employer's name


                                        Employer's address
                                                                       Number Street                               Number Street




                                                                       City             State   ZIP Code           City                     State ZIP Code

                                        How long employed there?


 Part 2:           Give Details About Monthly Income

    Estimate monthly income as of the date you file this farm. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
   If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
   below. If you need more space, attach a separate sheet to this form.

                                                                                                For Debtor I       For Debtor 2 or
                                                                                                                   non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.          2.                0.00
                                                                                                $                        $

 3. Estimate and list monthly overtime pay.                                              3.   +$           0.00   +


 4. Calculate gross income. Add line 2 + line 3.                                         4.     $          0.00          $




Official Form 1061                                               Schedule I: Your Income                                                          page 1
           Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                             Desc Main
                                                            Document     Page 39 of 51
Debtor 1       Barbara Toner                                                                 Case number (if/aroma)
                First Name   Midde Name         Last Name



                                                                                            For Debtor 1              For Debtor 2 or
                                                                                                                      non-filinu spouse

   Copy line 4 here                                                                34.      $          0.00             $

5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                              5a.     $          0.00             $
     5b. Mandatory contributions for retirement plans                               Sb.     $          0.00             $
     5c. Voluntary contributions for retirement plans                               5c.     $          0.00             $
     5d. Required repayments of retirement fund loans                               5d.     $          0.00             $
     5e. Insurance                                                                  5e.     $          0.00             $
     5f. Domestic support obligations                                               5f.     $          0.00             $

     5g. Union dues                                                                 5g.     $          0.00             $

     5h. Other deductions. Specify:                                                 5h.    +$          0.00           +$

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.      6.     $          0.00             $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.             7.      $          0.00             $


 B. List all other income regularly received:
    Ba. Net income from rental property and from operating a business,
        profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                           0.00
                                                                                            $                           $
           monthly net income.                                                      Ba.
     8b. Interest and dividends                                                     Bb.     $          0.00             $
     Sc. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                       0.00
           settlement, and property settlement.                                             $                           $
                                                                                    Sc.
    Bd. Unemployment compensation                                                   Bd.     $          0.00             $
     Be. Social Security                                                            Be.     $    1,889.50               $
     BE. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                  St.      $          0.00             $

     8g. Pension or retirement income                                               8g.     $    1,339-65               $

     8h. Other monthly income. Specify:                                             8h.    +5          0.00
 9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + 8f i-8g + 8h.           9.     $    3,229.15               $

10.Calculate monthly income. Add line 7 + line 9.
                                                                                            $    3,229.15      +        $                   $      3,229.15
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.

11.State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                          11.+ $             0.00
12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
  Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                  12.   $      3,229.15
                                                                                                                                            Combined
                                                                                                                                            monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
    id No.
     U     Yes. Explain:


Official Form 1061                                              Schedule I: Your Income                                                         page 2
                 Case 20-22521-CMB                        Doc 1      Filed 08/28/20 Entered 08/28/20 15:39:17                                         Desc Main
                                                                    Document     Page 40 of 51

      Fill in this information to identify your case:

      Debtor 1          Barbara Toner
                            First Name               Middle Name               Last Name                       Check if this is:
      Debtor 2
      (Spouse, if filing)   First Name               Middle Name               Last Name
                                                                                                               U An amended filing
                                                                                                               U A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the:    Western District of Pennsylvania                                  expenses as of the following date:
      Case number                                                                                                  MM I DD/ YYYY
      (If known)



 Official Form 106J
 Schedule                                Jo.   Your Expenses                                                                                                                               12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:               Describe Your Household

      Is this a joint case?

       El No. Go to line 2.
       U Yes. Does Debtor 2 live in a separate household?
                    LINo
                    U Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2.    Do you have dependents?                         No                                   Dependent's relationship to              Dependent's                        Does dependent live
       Do not list Debtor 1 and                    U   Yes. Fill out this information for   Debtor I or Debtor 2                     age                                with you?
       Debtor 2.                                       each dependent
                                                                                                                                                                       LINo
       Do not state the dependents'
       names.                                                                                                                                                          U Yes
                                                                                                                                                                       UNo
                                                                                                                                                                       LI Yes
                                                                                                                                                                       UNo
                                                                                                                                                                       LI Yes
                                                                                                                                                                       UNo
                                                                                                                                                                       LI Yes
                                                                                                                                                                       UNo
                                                                                                                                                                       LI Yes
  3. Do your expenses include
       expenses of people other than
                                                   U   No
.............. yourself and your dependents?           Yes


 Part 2:             Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule!: Your Income (Official Form 1061.)                                                  ................
                                                                                                                                        Yourexpenses    ... .......... ..............

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                       $                                                0.00
     any rent for the ground or lot.                                                                                           4.

         If not included in line 4:
         4a. Real estate taxes                                                                                                 4a.     $                                       100.00
         4b. Property, homeowner's, or renter's insurance                                                                      4b.     $                                           75.00
         4c. Home maintenance, repair, and upkeep expenses                                                                     4c.     $                                                0.00
         4d. Homeowner's association or condominium dues                                                                       4d.     $                                                0.00


Official Form 106J                                                    Schedule J: Your Expenses                                                                                         page 1
            Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                     Desc Main
                                                             Document     Page 41 of 51
 Debtor 1          Barbara Toner                                                          Case number (if known)
                   First Name   Middle Name      Last Name




                                                                                                                               ......... ... ......xpenses ...............
                                                                                                                              Youre..................


                                                                                                                          $                                                  0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                     5.


      Utilities:
      6a. Electricity, heat, natural gas                                                                           6a.    $                                         243.00
      6b. Water, sewer, garbage collection                                                                         6b.    $                                            40.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.    $                                            50.00
      6d. Other. Specify:                                                                                          6d.    $                                                  0.00

 7    Food and housekeeping supplies                                                                               7.     $                                         500.00

 8 Childcare and children's education costs                                                                        8.     $                                                  0.00
 9    Clothing, laundry, and dry cleaning                                                                          9.     $                                            50.00
10. Personal care products and services                                                                            10.    $                                            75.00
11. Medical and dental expenses                                                                                    11.    $                                         100.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                          $                                            70.00
    Do not include car payments.                                                                                   12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.    $                                             10.00
14. Charitable contributions and religious donations                                                               14.    $                                                  0.00

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      iSa. Life insurance                                                                                          iSa.   $                                         200.00
      15b. Health insurance                                                                                        15b.   $                                            40.00
      15c. Vehicle insurance                                                                                       15c.   $                                            70.00
      15d. Other insurance. Specify:                                                                               lsd.   $                                                  0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                     16.    $                                                  0.00

17.   Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                              17a.   $                                                  0.00

      17b. Car payments for Vehicle 2                                                                              17b. $                                                    0.00

      17c. Other. Specify:                                                                                         17c.   $                                                  0.00

      17d. Other. Specify:                                                                                         17d.   $                                                  0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                18. $                                                    0.00

19. Other payments you make to support others who do not live with you.

      Specify:                                                                                                      19.   $                                                  0.00

20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.

      20a. Mortgages on other property                                                                             20a.   $                                                  0.00

      20b. Real estate taxes                                                                                       20b.   $                                                  0.00
      20c. Property, homeowner's, or renter's insurance                                                            20c.   $                                                  0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d.   $                                                  0.00
      20e. Homeowner's association or condominium dues                                                             20e.   $                                                  0.00


Official Form 106J                                            Schedule J: Your Expenses                                                                                      page 2
            Case 20-22521-CMB                  Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                          Desc Main
                                                             Document     Page 42 of 51
 Debtor 1      Barbara Toner                                                                Case number (if known)
                First Name    Middle Name        Last Name




21. Other. Specify:                                                                                                  21.   +$            0.00


22. Calculate your monthly expenses.

     22a Add lines 4 through 21                                                                                  22a       $         1)623.00
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.      $             0.00
     22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.      $         17 623.00



23. Calculate your monthly net income.
                                                                                                                            $        37229.23
   23a.     Copy line 12 (your combined monthly income) from Schedule I.                                         23a

   23b.     Copy your monthly expenses from line 22c above.                                                      23b. —$             1,623.00

   23c. Subtract your monthly expenses from your monthly income.
                                                                                                                            $        1,606.23
            The result is your monthly net income.                                                               23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   RI No.
   LJ Yes.        Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                  page 3
             Case 20-22521-CMB                            Doc 1         Filed 08/28/20 Entered 08/28/20 15:39:17                                    Desc Main
                                                                       Document     Page 43 of 51

 Fill in this information to identify your case:                                                                                  Check the appropriate box as directed in
                                                                                                                                  lines 40 or 42:

  Debtor I           Barbara Toner                                                                                                According to the calculations required by
                      First Name                     Middle Name                Last Name
                                                                                                                                  this Statement:
  Debtor 2
  (Spouse, if filing) First Name                     Middle Name                Last Name                                          Ef 1. There is no presumption of abuse.
  United States Bankruptcy Court for the:       Western District of Pennsylvania                                                   J 2. There is a presumption of abuse.

  Case number
  (If known)
                                                                                                                                  Ii Check if this is an amended filing




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                       04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).


Part 1:          Determine Your Adjusted Income



   Copy your total current monthly income.                                                      Copy line 11 from Official Form 122A-1 here+                     $ 1,339.65

2. Did you fill out Column B in Part I of Form 122A—I?

         No. Fill in $0 for the total on line 3.
    U Yes. Is your spouse filing with you?
         Ii No. Go to line 3.
         LJ     Yes. Fill in $O for the total on line 3.

    Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
    household expenses of you or your dependents. Follow these steps:

    On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
    regularly used for the household expenses of you or your dependents?

         No. Fill in 0 for the total on line 3.
    Ui   Yes. Fill in the information below:

               State each pur
                           ....... pose for which the income was used .......                 Fill in         a
               For example, the income is used to pay your spouse's tax                       are ...
                                                                                                   subtracting
                                                                                                      ...the           from
                                                                                                          . ..... ...mount you
               people other than you or your dependents                                       your spouse's come      in



                                                                                                $


                                                                                                $

                                                                                             +$

             Total.                                                                             $                  0.00
                                                                                                                                 Copy total here        4 -$                   0.00


4. Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                                 $ 1,339.65



Official Form 122A-2                                                     Chapter 7 Means Test Calculation                                                          page 1
            Case 20-22521-CMB                            Doc 1            Filed 08/28/20 Entered 08/28/20 15:39:17                                                       Desc Main
                                                                         Document     Page 44 of 51
Debtor 1        Barbara Toner                                                                                                        Case number (if known)
                First Name     Middle Name                  Last Name




Part 2:        Calculate Your Deductions from Your Income


  The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
  answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
  this form. This information may also be available at the bankruptcy clerk's office.


  Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
  actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
  and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 1 22A-1.

  If your expenses differ from month to month, enter the average expense.

  Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.



    5. The number of people used in determining your deductions from income

       Fill in the number of people who could be claimed as exemptions on your federal income tax return,
       plus the number of any additional dependents whom you support. This number may be different from
       the number of people in your household.


                                                                                                                                          ..............
   National-Standards             You must use the IRS National Standards           to answer
                                                                      ................................                     the qu
                                                                                                       .......................... ..... estions in lines



   6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
      in the dollar amount for food, clothing, and other items.
                                                                                                                                                                                       $ 385.00



   7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
      fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
      under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
      actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.




       7a. Out-of-pocket health care allowance per person
                                                                                       $                0.00

       7b. Number of people who are under 65
                                                                                       X     U

       7c. Subtotal. Multiply line 7a by line 7b.                                      $                0.00 Copy             here+              $           0.00



           People who
                    . ..... are 65 years of age or older


       7d. Out-of-pocket health care allowance per person
                                                                                       $           125.00

       7e. Number of people who are 65 or older                                        X          I

       7f.     Subtotal. Multiply line 7d by line 7e.                                  $           125.00 Copyhere+                           +$
                                                                                                                                                           125.00


       7g. Total. Add lines 7c and 7f                                                                                                                      125.00   Copy total here+   $ 125.00




Official Form 122A-2                                                        Chapter 7 Means Test Calculation                                                                           page 2
            Case 20-22521-CMB                    Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                                                         Desc Main
                Barbara Toner
                                                               Document     Page 45 of 51
Debtor 1                                                                                                                         Case number (if known)
                 First Name     Middle Name        Last Name




   Local Standards             You must use the IRS Local Standards to answer the questions in lines 8-15.

    Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
    bankruptcy purposes into two parts:
    • Housing and utilities - Insurance and operating expenses
    • Housing and utilities - Mortgage or rent expenses

    To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
    To find the chart, go online using the link specified in the separate instructions for this form.
    This chart may also be available at the bankruptcy clerk's office.


   8. Housing and utilities - Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
      dollar amount listed for your county for insurance and operating expenses.                                                                                           $     525.00

   9. Housing and utilities - Mortgage or rent expenses:

           9a.Using the number of people you entered in line 5, fill in the dollar amount listed
                                                                                                                                                    $ 525.00
              for your county for mortgage or rent expenses.

           9b.Total average monthly payment for all mortgages and other debts secured by your home.


              To calculate the total average monthly payment, add all amounts that are
              contractually due to each secured creditor in the 60 months after you file for
              bankruptcy. Then divide by 60.

                Name                                                              Average
                                                                                ............... ......   month
                                                                                                       .......................
                                                                                  payment


                One Main                                                          $                               0.00

                                                                                  $


                                                                             +$

                                                                                                                                    Copy                         Repeat this
                                        Total average monthly payment             $                               0.00                                     .uu   amount on
                                                                                                                                    here+ —$
                                                                                                                                                                 line 33a.



       9c.     Net mortgage or rent expense.
               Subtract line 9b (total average monthly payment) from line 9a (mortgage or                                                           $     0.00   Copy $           0.00
               rent expense). If this amount is less than $0, enter $0.                                                                                          here+




   10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects                                                $      0.00
       the calculation of your monthly expenses, fill in any additional amount you claim.

           Explain
           why:



   11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

       Ii 0.Goto line l4.
               1. Go to line 12.
       Ii 2 or more. Go to line 12.


   12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
       operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.                                                 $ 242.00




Official Form 122A-2                                            Chapter 7 Means Test Calculation                                                                               page 3
            Case 20-22521-CMB                       Doc 1          Filed 08/28/20 Entered 08/28/20 15:39:17                        Desc Main
                Barbara Toner
                                                                  Document     Page 46 of 51
Debtor I                                                                                          Case number (if known)
                 First Name         Middle Name       Last Name




   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
       for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
       In addition, you may not claim the expense for more than two vehicles.


                              Describe Vehicle 1:




           13a. Ownership or leasing costs using IRS Local Standard.                                                $ 242.00

           13b. Average monthly payment for all debts secured by Vehicle 1.
                Do not include costs for leased vehicles.

                To calculate the average monthly payment here and on line 13e, add all
                amounts that are contractually due to each secured creditor in the 60 months
                after you filed for bankruptcy. Then divide by 60.




                                                                          +$           0.00

                                                                                                Copy                              Repeat this
                                      Total average monthly payment          $         0.00                                0.00   amount on
                                                                                                here+ - $                         line 33b.

                                                                                                                                  Copy net
           13c. Net Vehicle I ownership or lease expense                                                                          Vehicle I
               Subtract line 13b from line 13a. If this amount is less than $0, enter $0.                       $          0.00   expense
                                                                                                                                  here    •9'   $        0.00


                              Describe Vehicle 2:




           13d. Ownership or leasing costs using IRS Local Standard.                                            $          0.00
           13e. Average monthly payment for all debts secured by Vehicle 2.
                Do not include costs for leased vehicles.




                                                                                            0


                                                                                            0

                                                                                                 Copy                             Repeat this
                                       Total average monthly payment         $          00                   -$             00    amount on
                                                                                                 here+                            line 33c.

                                                                                                                                  Copy net
           13f. Net Vehicle 2 ownership or lease expense                                                                          Vehicle 2
               Subtract line 13e from 13d. If this amount is less than $0, enter $0.                            $
                                                                                                                           0.00   expense
                                                                                                                                  here ...+     $        0.00 ::

   14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
       Public Transportation expense allowance regardless of whether you use public transportation.                                             $        0.00

   15. Additional public transportation expense: If you claimed I or more vehicles in line 11 and if you claim that you may also
       deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
       more than the IRS Local Standard for Public Transportation.                                                                              $        0.00


Official Form 122A-2                                               Chapter 7 Means Test Calculation                                             page 4
           Case 20-22521-CMB                      Doc 1         Filed 08/28/20 Entered 08/28/20 15:39:17                           Desc Main
             Barbara Toner
                                                               Document     Page 47 of 51
Debtor 1                                                                                         Case number (if known)
              First Name    Middle Name            Last Name




                                          In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                          the following IRS categories.


   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
       employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your                   $ 400.00
       pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
       subtract that number from the total monthly amount that is withheld to pay for taxes.
       Do not include real estate, sales, or use taxes.


   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
       union dues, and uniform costs.
                                                                                                                                            $    0.00
       Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


   18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
       together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
       insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.           $ 40.00

   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
       agency, such as spousal or child support payments.
                                                                                                                                            $    0.00
       Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

   20. Education: The total monthly amount that you pay for education that is either required:
       • as a condition for your job, or
       • for your physically or mentally challenged dependent child if no public education is available for similar services.               $    0.00

   21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
                                                                                                                                            $    0.00
       Do not include payments for any elementary or secondary school education.

   22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
       is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
       health savings account. Include only the amount that is more than the total entered in line 7.
       Payments for health insurance or health savings accounts should be listed only in line 25.                                           $ 50.00


   23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
       you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
       service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it     + $   75.00
       is not reimbursed by your employer.
       Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
       expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.


   24. Add all of the expenses allowed under the IRS expense allowances.                                                                    $1,842.00
       Add lines 6 through 23.




Official Form 122A-2                                            Chapter 7 Means Test Calculation                                            page 5
             Case 20-22521-CMB                          Doc 1                      Filed 08/28/20 Entered 08/28/20 15:39:17                                         Desc Main
                   Barbara Toner
                                                                                  Document     Page 48 of 51
Debtor 1                                                                                                                                   Case number (if known)
                   First Name     Middle Name                Last Name




    Additional                                   Theseare
                                                ........................ .... .......
                                                                                .........
                                                                                      add ....itional       uctonsaowedytheMeans
                                                                                                              i    ll                     Test.
                                                Note: Do not include                                        expense allowances listed in....l.n  .....s 6-24.
                                                                                                                                              ....e


   25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
       insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
       dependents.

           Health insurance                                                                             $      200.00

           Disability insurance                                                                         $          0.00
           Health savings account                                                          +s                      0.00

           Total                                                                                        $      200.00                         Copy total here+              $        200.00

           Do you actually spend this total amount?

       D      No. How much do you actually spend?                                                       $
       id     Yes



    26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
       continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your                                         $          0 00
       household or member of your immediate family who is unable to pay for such expenses. These expenses may include
       contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).


    27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
                                                                                                                                                                            $          0.00
       you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
       By law, the court must keep the nature of these expenses confidential.


    28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
       If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
       8, then fill in the excess amount of home energy costs.
                                                                                                                                                                            $          0.00
       You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
       claimed is reasonable and necessary.


    29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83*
       per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
       elementary or secondary school.                                                                                                                                      $          0.00
       You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
       reasonable and necessary and not already accounted for in lines 6-23.

       * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.


    30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are higher                                                 $          0.00
       than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
       food and clothing allowances in the IRS National Standards.
       To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
       this form. This chart may also be available at the bankruptcy clerk's office.
       You must show that the additional amount claimed is reasonable and necessary.



    31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                                                          0.00
       instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).



    32. Add all of the additional expense deductions.                                                                                                                       $        200. 00
       Add lines 25 through 31.




Official Form 122A-2                                                                   Chapter 7 Means Test Calculation                                                     page 6
            Case 20-22521-CMB                                                                                  Doc 1                Filed 08/28/20 Entered 08/28/20 15:39:17                                                                              Desc Main
                                                                                                                                   Document     Page 49 of 51
Debtor 1        Barbara Toner                                                                                                                                                                                 Case number (if known)
                First Name                               Middle Name                                                 Last Name




   33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
       loans, and other secured debt, fill in lines 33a through 33e.
       To calculate the total average monthly payment, add all amounts that are contractually due to each secured
       creditor in the 60 months after you file for bankruptcy. Then divide by 60.


                                                                                                                                                                                                                         Average              y..
                                                                                                                                                                                                                         payment
                Mortgages on your home:

           33a. Copy line 9b here                                                                                                                                                                                4         $                  0.00

                Loans on your first two vehicles:

           33b. Copy line 13b here.                                                                                                                                                                              4         $                  0.00

           33c. Copy line 13e here.                                                                                                                                                                              4         $                    00

           33d. List other secured debts:

                  Name of each creditor for other                                                                                  Identify property that                                         Does p....
                                                                                                                                                                                                        ayment
                  ................              .................................................................
                  secur........... ed debt.................................................................                         secures
                                                                                                                                 ................... ........... the debt ..............          include
                                                                                                                                                                                                        . . .....taxes
                                                                                                                                                                                                  or insurance?

                   One Main                                                                                                         1103 Summit Street                                                     No
                                                                                                                                                                                                      J Yes

                                                                                                                                                                                                    DNo
                                                                                                                                                                                                      J Yes

                                                                                                                                                                                                    DNo
                                                                                                                                                                                                    D Yes

                                                                                                                                                                                                                                                     Copy total
      33e.   Total average monthly payment. Add lines 33a through 33d.
                                                                                                                                                                                                                                                     here+        $        0.00


   34.Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
      or other property necessary for your support or the support of your dependents?

             No. Go to line 35.
       Ii Yes. State any amount that you must pay to a creditor, in addition to the payments
                   listed in line 33, to keep possession of your property (called the cure amount).
                   Next, divide by 60 and fill in the information below.

                      Name of the creditor                                                                          Identify property that                                           Total cure                            Monthly     cure
                                                                                                                    secures the debt                                                 amount                                amount


                                                                                                                                                                                 $                  +60=                   $

                                                                                                                                                                           $                            +60=               $

                                                                                                                                                                           $                            +60= +$

                                                                                                                                                                                                                                                     Copy total
                                                                                                                                                                                                         Total             $                         here+
                                                                                                                                                                                                                                                                  $


   35. Do you owe any priority claims such as a priority tax, child support, or alimony -
       that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

       Ef No. Go to line 36.
       U Yes. Fill in the total amount of all of these priority claims. Do not include current or
                  ongoing priority claims, such as those you listed in line 19.

                    Total amount of all past-due priority claims
                                                                                                                                                                                                                           $                         --   60 =    $

Official Form 122A-2                                                                                                                     Chapter 7 Means Test Calculation                                                                                         page 7
           Case 20-22521-CMB                    Doc 1             Filed 08/28/20 Entered 08/28/20 15:39:17                             Desc Main
                                                                 Document     Page 50 of 51
Debtor 1      Barbara Toner                                                                          Case number (if known)
              First Name     Middle Name             Last Name




   36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
        For more information, go online using the link for Bankruptcy Basics specified in the separate
        instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.
           No. Go to line 37.
       U   Yes. Fill in the following information.

                 Projected monthly plan payment if you were filing under Chapter 13                                $
                 Current multiplier for your district as stated on the list issued by the
                 Administrative Office of the United States Courts (for districts in Alabama and
                 North Carolina) or by the Executive Office for United States Trustees (for all
                 other districts).                                                                             X
                 To find a list of district multipliers that includes your district, go online using the
                 link specified in the separate instructions for this form. This list may also be
                 available at the bankruptcy clerk's office.
                                                                                                                                     Copy total
                 Average monthly administrative expense if you were filing under Chapter 13                        $                 here+        $


   37. Add all of the deductions for debt payment.                                                                                                $       0.00
       Add lines 33e through 36.




   38.Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS                          1,842.00
      expense allowances                                                    $

      Copy line 32, All of the additional expense deductions                $         200.00

      Copy line 37, All of the deductions for debt payment                +$             0.00

                                                     Total deductions       $      2,042.00                Copy total here                        $        2,042.00

   Part 3:      Determine Whether There Is a Presumption of Abuse


   39. Calculate monthly disposable income for 60 months

       39a. Copy line 4, adjusted current monthly income                    $      1,339.65

       39b. Copy line 38, Total deductions.                              -$        21042.00

       39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                              Copy                       0.00
                                                                                                           here+              $
             Subtract line 39b from line 39a.

              For the next 60 months (5 years)                                                                                x 60

                                                                                                                                          Copy
       39d. Total. Multiply line 39c by 60.
                                                                                                                                          here+       $      0 00


   40. Find out whether there is a presumption of abuse. Check the box that applies:

       1' The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
           Part 5.

       Ii The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
           may fill out Part 4 if you claim special circumstances. Then go to Part 5.

       U The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
           * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.


Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                page 8
            Case 20-22521-CMB                                  Doc 1           Filed 08/28/20 Entered 08/28/20 15:39:17                               Desc Main
                    Barbara Toner
                                                                              Document     Page 51 of 51
Debtor I                                                                                                         Case number (if   known)
                    First Name         Middle Name                Last Name




   41. 41a.        Fill in the amount of your total nonpriority unsecured debt. If you filled out A
                   Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
                   (Official Form 106Sum), you may refer to line 3b on that form.
                                                                                                                                       $
                                                                                                                                        x .25

           41 b.   25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).                                                        Copy
                                                                                                                                                        here+
                                                                                                                                                                  $
                    Multiply line 41a by 0.25.



   42.Determine whether the income you have left over after subtracting all allowed deductions
      is enough to pay 25% of your unsecured, nonpriority debt.
      Check the box that applies:

       Ii Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
              Go to Part 5.

       Ii Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption
              of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.




Part 4:             Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
    reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

   LJ No. Go to Part 5.
   U Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
               for each item. You may include expenses you listed in line 25.


               You must give a detailed explanation of the special circumstances that make the expenses or income
               adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
               expenses or income adjustments.

                                                                                                                                        Average monthly expense
                   Give                             lanation ....of. the ....
                            detailed exp............................     specialcircumstances
                                                                                                                                        or income adjustment


                                                                                                                                       $


                                                                                                                                       $


                                                                                                                                       $

                                                                                                                                       $




Part 5:        Sign Below


               By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


               X ss/Barbara                Toner                                                     X
                      Signature of Debtor I                                                              Signature of Debtor 2



                     Date 08/25/2020                                                                     Date
                             MM/DD /YYYY                                                                        MM/DD /YYYY




Official Form 122A-2                                                            Chapter 7 Means Test Calculation                                                  page 9
